Citation Nr: 1029794	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  06-24 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke

INTRODUCTION

The Veteran served on active duty from December 1975 to September 
1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which continued the 10 percent evaluation that had 
been assigned for tinnitus.  

The Veteran presented testimony at the RO before an Appeals 
Rating Veterans Service Representative in September 2006.  A 
transcript of the hearing is of record.  

In his August 2006 VA Form 9, the Veteran requested a Board 
hearing.  In a December 2006 statement, the Veteran indicated 
that he no longer wished to appear for a Board hearing and was 
withdrawing his hearing request.  Therefore, the Board will 
proceed accordingly.  38 C.F.R. § 20.704(d).


FINDING OF FACT

On November 6, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran's 
representative that the Veteran wished to withdraw his appeal 
involving entitlement to an increased disability evaluation for 
tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the 
issue of entitlement to an increased disability evaluation for 
tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2009).  

On November 6, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran's 
representative that the Veteran wished to withdraw his appeal 
involving entitlement to an increased disability evaluation for 
tinnitus.  See Report of Contact.  The appellant has withdrawn 
his appeal concerning this claim.  As such, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal concerning this claim and it is dismissed.


ORDER

The issue of entitlement to an increased disability evaluation 
for tinnitus is dismissed.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


